TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00563-CV


Cheryl Rogers and Don Rogers, Appellants

v.

City of Austin and Delta Air Lines, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-09-001135, HONORABLE TIM SULAK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellants Cheryl Rogers and Don Rogers filed their notice of appeal in September
2011 from a summary judgment order.  Appellants then filed a motion to abate the appeal with this
Court, stating that the order was not a final appealable order and that other claims remained.  We
granted their motion to abate on October 18, 2011 and gave them 60 days to take action to cure the
jurisdictional defect and to pay for and request a supplemental clerk's record containing a signed
order of severance or an order otherwise disposing of the remaining claims.  Tex. R. App. P. 27.2.
		On March 28, 2012, the Clerk of this Court sent notice to appellants that the
supplemental record was due in this Court on December 19, 2011, and was overdue, and requested
appellants to make arrangements for the supplemental record and to submit a status report
regarding this appeal by April 9, 2012.  The Clerk also notified appellants that the failure to do so
would result in dismissal for want of prosecution.  See Tex. R. App. P. 42.3.  To date, appellants
have not responded to this Court's notice.  Accordingly, we reinstate the appeal and dismiss it for
want of prosecution.

					__________________________________________
					Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Prosecution
Filed:   May 16, 2012